


Exhibit 10.36

 

*** Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission.  A complete copy of this agreement has been separately filed with
the Securities and Exchange Commission.

 

 

COMMERCIAL PICOPLATIN ACTIVE PHARMACEUTICAL INGREDIENT
MANUFACTURING AGREEMENT

 

BETWEEN

 

 

PONIARD PHARMACEUTICALS, INC.

 

AND

 

W. C. HERAEUS GMBH

 

--------------------------------------------------------------------------------


 

COMMERCIAL PICOPLATIN ACTIVE PHARMACEUTICAL INGREDIENT MANUFACTURING AGREEMENT

 

TABLE OF CONTENTS

 

Article 1 Interpretation

2

 

 

1.1

Definitions

2

1.2

Currency

5

1.3

Headings

5

1.4

Entire Agreement

5

1.5

Exhibits

6

1.6

Applicable Law and Venue

6

 

 

 

Article 2 Scope of Performance

6

 

 

 

2.1

Heraeus Services

6

2.2

Heraeus Investment and Equipment Installation

6

2.3

Quality Agreement

6

2.4

Manufacturing Report

7

2.5

CM&C Documentation

7

2.6

Processing Changes by PONIARD

7

2.7

Processing Changes by Heraeus

7

2.8

Notification of Deviations

7

2.9

Monitoring of Facilities

7

2.10

No Subcontracting

7

 

 

 

Article 3 Supply of Starting Materials

8

 

 

 

3.1

Supply of Materials

8

3.2

Waste Disposal

8

 

 

 

Article 4 Testing and Samples

8

 

 

 

4.1

Retention Samples

8

4.2

Batch Documentation

8

4.3

Release Testing

8

4.4

Release of Picoplatin API

8

4.5

Shipment and Release of Picoplatin API

9

 

 

 

Article 5 Forecast, Purchase Order, Price, Delivery and Payment

9

 

 

 

5.1

Forecasts

9

5.2

Product Orders.

9

5.3

Purchase Obligation.

9

5.4

Purchase Orders.

10

5.5

Picoplatin API Pricing

10

5.6

Shipping

10

5.7

Invoices

10

5.8

Payment of Invoices

10

5.9

Inspection of Picoplatin API

11

 

 

 

Article 6 Rejected Picoplatin API

11

 

 

 

6.1

Rejection of Nonconforming Picoplatin API

11

 

--------------------------------------------------------------------------------


 

6.2

Dispute of Rejected Products

11

6.3

Replacement of Nonconforming Picoplatin API

12

6.4

Destruction of Rejected Products

12

 

 

 

Article 7 Intellectual Property Rights

12

 

 

 

7.1

Title

12

7.2

No Grant of Rights

12

7.3

Grant of License

13

7.4

Ownership of Process Improvements

13

7.5

Patents

13

7.6

Use of Trademarks

13

 

 

 

Article 8 Confidential Information

13

 

 

 

8.1

Obligation of Confidentiality

13

8.2

Disclosure with Consent

14

8.3

Publicity

14

8.4

Disclosure Required by Law

14

8.5

Duration of Obligation

14

 

 

 

Article 9 Representations and Warranties

14

 

 

 

9.1

Heraeus’s Representations and Warranties

14

9.2

PONIARD’s Representations and Warranties

15

9.3

NO OTHER WARRANTIES

16

 

 

 

Article 10 Indemnification

16

 

 

 

10.1

Scope of Indemnification

16

10.2

Indemnification Procedure

17

 

 

 

Article 11 Insurance

17

 

 

 

Article 12 Recalls

17

 

 

 

12.1

Implementation of Recalls

17

12.2

Heraeus’s Liability for Recall

18

12.3

PONIARD’s Liability for Recall

18

 

 

 

Article 13 Term and Termination

18

 

 

 

13.1

Term

18

13.2

Termination

18

13.3

Transfer of Technology

18

13.4

Return of Starting Materials and Equipment

19

13.5

Return of Confidential Information

19

13.6

Survival of Obligations

19

 

 

 

Article 14 General Provisions

20

 

 

 

14.1

Assignment

20

14.2

Force Majeure

20

14.3

Injunction

20

14.4

Notice

20

14.5

Relationship of Parties

21

14.6

Severability

21

14.7

Waiver

21

 

2

--------------------------------------------------------------------------------


 

EXHIBITS:

 

 

 

 

EXHIBIT A: PICOPLATIN SPECIFICATIONS AND PACKAGING

23

 

 

 

EXHIBIT B: OUTLINE OF PICOPLATIN MANUFACTURING PROCESS

27

 

 

 

EXHIBIT C: HERAEUS INVESTMENT AND DEDICATED EQUIPMENT FOR PICOPLATIN MANUFACTURE

28

 

 

 

EXHIBIT D: FORECASTING SYSTEM FOR PICOPLATIN

31

 

 

 

EXHIBIT E: COMMERCIAL PRICING PICOPLATIN / CALCULATION OF PAYBACK FOR DEDICATED
EQUIPMENT COSTS / PAYBACK FOR DEDICATED EQUIPMENT COSTS

32

 

3

--------------------------------------------------------------------------------


 

COMMERCIAL PICOPLATIN ACTIVE PHARMACEUTICAL INGREDIENT MANUFACTURING AGREEMENT

 

THIS COMMERCIAL PICOPLATIN ACTIVE PHARMACEUTICAL INGREDIENT MANUFACTURING
AGREEMENT (this “Agreement”) is made and entered into as of the 24 day of March,
2008 (the “Effective Date”)

 

BETWEEN:

 

PONIARD PHARMACEUTICALS, INC., a US company having an address at 300 Elliott
Avenue, Suite 500, Seattle, Washington  98119, USA

 

(hereinafter referred to as “PONIARD”)

 

AND:

 

W. C. HERAEUS GMBH, a German company having an address at Heraeusstr. 12 – 14,
63450 Hanau, Germany

 

(hereinafter referred to as “Heraeus”)

 

WHEREAS:

 

A.

 

PONIARD is the owner of or controls certain technology and patent rights
regarding the active pharmaceutical agent Picoplatin (also known by the codename
“NX473”) which is being developed for use as a human pharmaceutical for oncology
therapy;

 

 

 

B.

 

Heraeus has expertise, personnel, the facility for, and experience in
manufacturing active pharmaceutical ingredients and is willing to conduct
development and manufacturing activities for PONIARD for the manufacture and
supply of the Picoplatin Active Pharmaceutical Ingredient (Picoplatin API, as
defined below);

 

 

 

C.

 

PONIARD and Heraeus have entered into a Mutual Confidential Disclosure Agreement
dated October 29, 2004 (the “Confidentiality Agreement”);

 

 

 

D.

 

Heraeus and PONIARD entered into a Picoplatin Active Pharmaceutical Ingredient
Manufacturing Agreement on July 27, 2006. The subject matter of this agreement
is the development and manufacture of the active pharmaceutical ingredient (API)
Picoplatin by Heraeus for the purpose of clinical trials and development
activities.

 

 

 

E.

 

PONIARD is now interested in Heraeus manufacturing the active pharmaceutical
ingredient Picoplatin and delivering it to PONIARD for manufacture of final
dosage pharmaceutical products which are intended to be used for commercial
purposes by PONIARD and may be used for additional clinical trials and
development activities.

 

 

 

F.

 

Already at the beginning of 2008 Heraeus has to make an investment in production
equipment for a commercial delivery of Picoplatin API starting 2009.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 


ARTICLE 1 INTERPRETATION


 


1.1


 


DEFINITIONS


 

In this Agreement, the following terms shall have the meanings set forth below:

 


(A)


 


“ACT” MEANS THE U.S. FOOD, DRUG AND COSMETIC ACT OF 1934 AND THE PUBLIC HEALTH
SERVICE ACT OF 1944 AND THE REGULATIONS AND GUIDELINES PROMULGATED THEREUNDER,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME;


 


 


 


(B)


 


“AFFILIATE” MEANS ANY CORPORATION OR NON-CORPORATE BUSINESS ENTITY, WHICH
DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH A PARTY. A CORPORATION OR NON-CORPORATE BUSINESS ENTITY SHALL BE REGARDED
AS IN CONTROL OF ANOTHER CORPORATION IF IT OWNS OR DIRECTLY OR INDIRECTLY
CONTROLS AT LEAST FIFTY PERCENT (50%) OF THE VOTING STOCK OF THE OTHER
CORPORATION OR


 


 


 

 

 

(I)

IN THE ABSENCE OF THE OWNERSHIP OF AT LEAST FIFTY PERCENT (50%) OF THE VOTING
STOCK OF A CORPORATION, OR

 

 

 

 

 

(II)

IN THE CASE OF A NON-CORPORATE ENTITY, THE POWER TO DIRECT OR CAUSE THE
DIRECTION OF THE MANAGEMENT AND POLICIES OF SUCH CORPORATION OR NON-CORPORATE
ENTITY, AS APPLICABLE;

 

 

 


(C)


 


“BATCH” OR “LOT” MEANS, WITH RESPECT TO THE PICOPLATIN API, EACH SEPARATE AND
DISTINCT QUANTITY OF PICOPLATIN API PROCESSED UNDER CONTINUOUS CONDITIONS AND
DESIGNATED BY A BATCH OR LOT NUMBER;


 


 


 


(D)


 


“BATCH RECORD” MEANS THE COMPLETE DETAILED MANUFACTURING AND CONTROL
INSTRUCTIONS AND SPECIFICATIONS FOR THE EACH BATCH OR LOT OF PICOPLATIN API,
WRITTEN AND SIGNED BY HERAEUS;


 


 


 


(E)


 


“BUSINESS DAYS” MEANS A DAY THAT IS NOT A SATURDAY OR A SUNDAY OR A NATIONAL
HOLIDAY IN THE UNITED STATES OR GERMANY;


 


 


 


(F)


 


“CERTIFICATE OF ANALYSIS” MEANS A DOCUMENT CERTIFYING A BATCH OR LOT OF
PICOPLATIN API MEETS THE SPECIFICATIONS, SIGNED AND DATED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE QUALITY CONTROL OR QUALITY ASSURANCE DEPARTMENT OF
HERAEUS;


 


 


 


(G)


 


“CERTIFICATE OF COMPLIANCE” MEANS A DOCUMENT CERTIFYING THAT THE BATCH OR LOT OF
PICOPLATIN API WAS PROCESSED ACCORDING TO CGMP REQUIREMENTS AND THE
SPECIFICATIONS, SIGNED AND DATED BY A DULY AUTHORIZED REPRESENTATIVE OF HERAEUS;


 


 


 


(H)


 


“CGMP REQUIREMENTS” MEANS


 


 


 

 

 

(I)

THE CURRENT GOOD MANUFACTURING PRACTICES ESTABLISHED BY THE FDA, TPD AND EMEA
AND THE APPLICABLE FDA, TPD AND EMEA REGULATIONS, POLICIES OR GUIDELINES IN
EFFECT FOR THE MANUFACTURE, PROCESSING, PACKING AND HOLDING OF API PRODUCTS, AND

 

 

 

 

 

(II)

THE CORRESPONDING REQUIREMENTS OF EACH OTHER APPLICABLE JURISDICTION FOR WHICH
PONIARD INFORMS HERAEUS FROM TIME TO TIME IN WRITING THAT THE PICOPLATIN API IS
TO BE USED IN SUCH JURISDICTION AND TO WHICH HERAEUS AGREES IT CAN MEET SUCH
REQUIREMENTS;

 

 

 


(I)


 


“CONFIDENTIAL INFORMATION” MEANS ANY AND ALL KNOW-HOW, INFORMATION AND/OR
TECHNIQUES DISCLOSED BY PONIARD OR HERAEUS TO THE OTHER, AS THE CASE MAY BE,
RELATING TO THEIR RESPECTIVE TECHNOLOGIES, PRODUCTS, RESEARCH, PROCESSES AND
OTHER ACTIVITIES AND INFORMATION, INCLUDING, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, ALL RESEARCH RESULTS, FORMULAE, MANUFACTURING METHODS AND
PROCESSES, DATA, SPECIFICATIONS, PLANS, DRAWINGS, PROTOTYPES, MODELS, DOCUMENTS,


 


2

--------------------------------------------------------------------------------



 


 


 


RECORDINGS, INSTRUCTIONS, MANUALS, PAPERS, REPORTS, STUDIES, FINDINGS, BUSINESS
METHODS, OPERATING PROCEDURES, PRODUCTION CAPACITIES, PRICES, MARKET SHARE AND
OTHER MARKET DATA, CUSTOMER INFORMATION OR OTHER MATERIALS OF ANY NATURE
WHATSOEVER, WHETHER WRITTEN OR OTHERWISE, RELATING TO SAME, PROVIDED THAT SUCH
DISCLOSURES SHALL NOT BE CONSIDERED “CONFIDENTIAL INFORMATION” FOR THE PURPOSE
OF THIS AGREEMENT IF AND WHEN IT:


 


 


 

 

 

(I)

IS MADE SUBJECT TO AN ORDER BY JUDICIAL OR ADMINISTRATIVE PROCESS REQUIRING
PONIARD OR HERAEUS, AS THE CASE MAY BE, TO DISCLOSE ANY CONFIDENTIAL INFORMATION
OF THE OTHER, PROVIDED HOWEVER, THAT EITHER PARTY SHALL PROMPTLY NOTIFY THE
OTHER AND ALLOW THE OTHER REASONABLE TIME TO OPPOSE SUCH PROCESS BEFORE
DISCLOSING ANY OF THE CONFIDENTIAL INFORMATION OF THE OTHER;

 

 

 

 

 

(II)

IS OR BECOMES GENERALLY AVAILABLE TO THE GENERAL PUBLIC OTHER THAN THROUGH A
BREACH OF THIS AGREEMENT;

 

 

 

 

 

(III)

IS OBTAINED BY PONIARD OR HERAEUS FROM A THIRD PARTY WITH A VALID RIGHT TO
DISCLOSE IT, PROVIDED THAT SUCH THIRD PARTY IS NOT UNDER A CONFIDENTIALITY
OBLIGATION TO PONIARD OR HERAEUS, AS THE CASE MAY BE;

 

 

 

 

 

(IV)

IS INDEPENDENTLY DEVELOPED WITHOUT REFERENCE TO THE OTHER’S CONFIDENTIAL
INFORMATION AS EVIDENCED BY PONIARD’S OR HERAEUS’S (AS THE CASE MAY BE) BUSINESS
RECORDS; OR

 

 

 

 

 

(V)

WAS POSSESSED BY EITHER PARTY PRIOR TO RECEIPT FROM THE OTHER, OTHER THAN
THROUGH PRIOR DISCLOSURE BY PONIARD OR HERAEUS, AS THE CASE MAY BE, AS EVIDENCED
BY THEIR BUSINESS RECORDS;

 

 

 


(J)


 


“CONFIDENTIALITY AGREEMENT” HAS THE MEANING ASCRIBED THERETO IN RECITAL C;


 


 


 


(K)


 


“DELIVERY DATE” MEANS THE DATE THAT PICOPLATIN API IS TO BE DELIVERED TO A
PONIARD DESIGNATED CARRIER AT HERAEUS’S FACILITIES;


 


 


 


(L)


 


“DEDICATED EQUIPMENT COST” MEANS THE COST OF EQUIPMENT DEDICATED TO THE
MANUFACTURE OF PICOPLATIN API AS DESCRIBED IN EXHIBIT C;


 


 


 


(M)


 


“EMEA” MEANS THE EUROPEAN MEDICINES EVALUATION AGENCY AND ANY SUCCESSOR THERETO;


 


 


 


(N)


 


“ENVIRONMENTAL LAWS” MEANS ALL APPLICABLE REQUIREMENTS UNDER APPLICABLE
STATUTES, REGULATIONS, RULES, ORDINANCES, CODES, LICENSES, PERMITS, ORDERS,
APPROVALS, PLANS OR OTHER AUTHORIZATIONS, AS AMENDED FROM TIME TO TIME, OF ALL
APPLICABLE NATIONAL, STATE AND LOCAL GOVERNMENTS AND REGULATORY AUTHORITIES
THEREOF AND ALL APPLICABLE JUDICIAL, ADMINISTRATIVE OR REGULATORY JUDGMENTS OR
ORDERS, RELATING TO THE PROTECTION OF HUMAN HEALTH OR THE ENVIRONMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL OCCUPATIONAL HEALTH AND SAFETY
REQUIREMENTS AND PROCEDURES FOR THE SAFE HANDLING OF THE PICOPLATIN API AND ANY
WASTE;


 


 


 


(O)


 


“FACILITY” MEANS HERAEUS’S MANUFACTURING FACILITY LOCATED AT HERAEUSSTR. 12 –
14, 63450 HANAU, GERMANY;


 


 


 


(P)


 


“FDA” MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION AND ANY SUCCESSOR
THERETO;


 


 


 


(Q)


 


“IMPROVEMENTS” MEANS, IN RELATION TO ANY INTELLECTUAL PROPERTY, ANY AND ALL
ADAPTATIONS, IMPROVEMENTS, ENHANCEMENTS, REVISIONS AND DERIVATIVE WORKS (WHETHER
COMPLETE OR INCOMPLETE) THEREOF;


 


 


 


(R)


 


“INSTALLATION QUALIFICATION” MEANS THE DOCUMENTED VERIFICATION REQUIRED TO
COMPLY WITH CGMP REQUIREMENTS THAT ALL KEY ASPECTS OF THE INSTALLATION OF THE
EQUIPMENT AND ANCILLARY SYSTEMS USED OR TO BE USED IN THE MANUFACTURING PROCESS
ADHERE TO THE APPROVED DESIGNS AND THE RECOMMENDATIONS OF THE MANUFACTURER;

 

3

--------------------------------------------------------------------------------


 


(S)


 


“INTELLECTUAL PROPERTY” MEANS ANYTHING THAT IS PROTECTED BY ANY PATENTS,
TRADEMARKS, COPYRIGHTS, TRADE SECRETS OR ANY OTHER INTELLECTUAL OR INDUSTRIAL
PROPERTY RIGHTS WHATSOEVER AND WORLDWIDE (WHETHER REGISTERED OR UNREGISTERED AND
INCLUDING RIGHTS IN ANY APPLICATION FOR ANY OF THE FOREGOING);


 


 


 


(T)


 


“MANUFACTURING PROCESS” MEANS THE ACTIVITIES SET OUT IN EXHIBIT B, THE MASTER
BATCH RECORD AND HERAEUS’S STANDARD OPERATING PROCEDURES FOR THE PROCESSING AND
PACKAGING OF THE PICOPLATIN API;


 


 


 


(U)


 


“MANUFACTURING REPORT” MEANS A REPORT PREPARED BY HERAEUS SUMMARIZING THE
MANUFACTURING BATCHES AND STABILITY STUDY DATA RELATING TO PICOPLATIN API;


 


 


 


(V)


 


“MASTER BATCH RECORD” MEANS THE COMPLETE DETAILED MANUFACTURING AND CONTROL
INSTRUCTIONS AND SPECIFICATIONS FOR THE MANUFACTURING PROCESS FOR PICOPLATIN API
WRITTEN AND SIGNED BY HERAEUS, AS DEFINED BY THE CGMP REQUIREMENTS, AND AGREED
TO BY BOTH PARTIES, AND AS MAY BE REVISED BY BOTH PARTIES FROM TIME TO TIME;


 


 


 


(W)


 


“MATERIALS” MEANS RAW MATERIALS, SOLVENTS AND PACKAGING USED IN THE PROCESSING
TO PRODUCE THE PICOPLATIN API;


 


 


 


(X)


 


“NDA” MEANS A NEW DRUG APPLICATION, AS DEFINED IN THE ACT AND APPLICABLE
REGULATIONS PROMULGATED THEREUNDER, AS AMENDED FROM TIME TO TIME, AND ANY
FOREIGN EQUIVALENT;


 


 


 


(Y)


 


“OPERATIONAL QUALIFICATION” MEANS THE DOCUMENTED VERIFICATION REQUIRED TO COMPLY
WITH CGMP REQUIREMENTS THAT THE EQUIPMENT AND ANCILLARY SYSTEMS USED IN THE
MANUFACTURING PROCESS PERFORM AS INTENDED THROUGHOUT ANTICIPATED OPERATING
RANGES;


 


 


 


(Z)


 


“PICOPLATIN ACTIVE PHARMACEUTICAL INGREDIENT” (“PICOPLATIN API”) MEANS
(SP-4-3)-(CIS)-AMMINEDICHLORO-[2-METHYLPYRIDINE]PLATINUM(II);


 


 


 


(AA)


 


“PICOPLATIN DRUG PRODUCT” MEANS THE PRODUCT PRODUCED FROM PICOPLATIN API FOR
HUMAN USE BY PONIARD OR ITS DESIGNEE;


 


 


 


(BB)


 


“PICOPLATIN NDA APPROVAL” MEANS APPROVAL OF AN NDA NECESSARY FOR COMMERCIAL SALE
IN A JURISDICTION;


 


 


 


(CC)


 


“PONIARD KNOW HOW” MEANS ALL INVENTIONS, IDEAS, MANUFACTURING METHODS,
PROCESSES, TECHNICAL DATA, DOCUMENTATION, TECHNOLOGY AND OTHER KNOW HOW NOW OR
HEREAFTER OWNED BY OR LICENSED TO PONIARD, IN, TO OR COVERING (I) PICOPLATIN
API, (II) PICOPLATIN DRUG PRODUCT, OR (III) THE MANUFACTURE, USE OR SALE OF
PICOPLATIN API OR PICOPLATIN DRUG PRODUCT, INCLUDING, WITHOUT LIMITATION,
IMPROVEMENTS TO ANY OF THE FOREGOING;


 


 


 


(DD)


 


“PONIARD PATENT RIGHTS” MEANS UNITED STATES AND FOREIGN PATENTS AND PATENT
APPLICATIONS NOW OR HEREAFTER OWNED OR CONTROLLED BY PONIARD AND UNDER WHICH
HERAEUS WOULD NEED A LICENSE OR SUBLICENSE TO LAWFULLY PRODUCE PICOPLATIN API
FOR PONIARD UNDER THIS AGREEMENT;


 


 


 


(EE)


 


“PROCESS IMPROVEMENTS” MEANS ANY IMPROVEMENTS TO THE MANUFACTURING PROCESS OF
PICOPLATIN API DEVELOPED BY HERAEUS OR PONIARD IN CONNECTION WITH THIS AGREEMENT
THAT RELATE TO OR ARE USEFUL OR NECESSARY FOR THE PROCESSING OF PICOPLATIN API;


 


 


 


(FF)


 


“PROCESSING” MEANS THE PERFORMANCE OF THE MANUFACTURING PROCESS OR A PORTION
THEREOF AND “PROCESS,” “PROCESSING” AND “PROCESSED” SHALL HAVE COMPARABLE
MEANINGS;


 


 


 


(GG)


 


“PURCHASE ORDER” MEANS WRITTEN ORDERS FROM PONIARD TO HERAEUS WHICH SHALL
SPECIFY (A) THE QUANTITY OF PICOPLATIN API ORDERED, (B) SHIPPING INSTRUCTIONS
(E.G. CHOICE OF CONTAINER, TEMPERATURE REQUIREMENTS), (C) DELIVERY DATES, AND
(D) DELIVERY DESTINATIONS;


 


 


 


(HH)


 


“QUALITY AGREEMENT” MEANS THE ADDENDUM TO THIS AGREEMENT UNDER WHICH THE PARTIES
ALLOCATE PHARMACEUTICAL QUALITY RESPONSIBILITIES AS SET FORTH IN SECTION 2.3;

 

4

--------------------------------------------------------------------------------


 


(II)


 


“RECALL” MEANS:


 


 


 

 

 

(I)

ANY ACTION BY PONIARD, HERAEUS OR ANY OF THEIR RESPECTIVE AFFILIATES, TO RECOVER
POSSESSION OF PICOPLATIN API SHIPPED TO THIRD PARTIES; OR

 

 

 

 

 

(II)

ANY ACTION BY THE FDA OR ANY OTHER APPLICABLE REGULATORY AUTHORITY IN ANY
JURISDICTION, TO DETAIN OR DESTROY THE PICOPLATIN API OR PREVENT RELEASE OF THE
PICOPLATIN API;

 

 

 


(JJ)


 


“REGULATORY AUTHORITY” MEANS ANY FEDERAL, STATE, LOCAL OR INTERNATIONAL
REGULATORY AGENCY, DEPARTMENT, BUREAU, OR OTHER GOVERNMENTAL AGENCY HAVING
JURISDICTION OVER THE MANUFACTURE, USE, SALE, OR DISTRIBUTION OF THE PICOPLATIN
API, INCLUDING, BUT NOT LIMITED TO, THE FDA, TPD, AND EMEA;


 


 


 


(KK)


 


“RELEASED BATCH RECORDS” MEANS THE COMPLETED BATCH RECORD AND ASSOCIATED
DEVIATION REPORTS, INVESTIGATION REPORTS AND CERTIFICATES OF ANALYSIS CREATED
FOR EACH BATCH OR LOT OF PICOPLATIN API AS DESCRIBED IN SECTION 4.2;


 


 


 


(LL)


 


“SPECIFICATIONS” MEANS THE SPECIFICATIONS ATTACHED HERETO IN EXHIBIT A FOR WHICH
THE PICOPLATIN API AND PACKAGING MUST COMPLY TO BE CONSIDERED ACCEPTABLE, AS MAY
BE REVISED FROM TIME TO TIME BY BOTH PARTIES AS PART OF THE REGULATORY PROCESS
WITH THE APPROVAL OF APPLICABLE REGULATORY AUTHORITIES;


 


 


 


(MM)


 


“TESTING DOCUMENTATION” MEANS THE DOCUMENTATION DESCRIBING THE RESULTS FROM
TESTING TO DETERMINE WHETHER A BATCH OR LOT OF PICOPLATIN API MEETS THE
REQUIREMENTS SET OUT IN THE SPECIFICATION AS DESCRIBED IN SECTION 4.3;


 


 


 


(NN)


 


“THIRD PARTY” SHALL MEAN ANY PERSON OR ENTITY OTHER THAN PONIARD OR HERAEUS AND
THEIR RESPECTIVE AFFILIATES;


 


 


 


(OO)


 


“TPD” MEANS THE HEALTH CANADA THERAPEUTIC PRODUCTS DIRECTORATE AND ANY SUCCESSOR
THERETO;


 


 


 


(PP)


 


“VALIDATION PROTOCOL” MEANS THE PROTOCOLS DEVELOPED BY PONIARD AND HERAEUS
SETTING OUT PREDETERMINED SPECIFICATIONS AND QUALITY ATTRIBUTES TO BE MET AND
THE PROCEDURES TO BE ADOPTED FOR ANY VALIDATION ACTIVITIES HEREUNDER;


 


 


 


(QQ)


 


“VALIDATION REPORT” MEANS THE REPORTS PREPARED BY PONIARD AND/OR HERAEUS
DESCRIBING THE FINDINGS OF ANY VALIDATION ACTIVITIES AND COMPARING THEM AGAINST
THE APPLICABLE VALIDATION PROTOCOL; AND


 


 


 


(RR)


 


“WASTE” SHALL MEAN ALL REJECTS OR WASTE RELATING TO THE MANUFACTURE OR PACKAGING
OF THE PICOPLATIN API, INCLUDING BUT NOT LIMITED TO REJECTED, OR UNUSABLE
PICOPLATIN API OR MATERIALS.

 


1.2


 


CURRENCY


 

In this Agreement, all references to money or payments shall mean the lawful
currency of the European Union and all payments made hereunder shall be made in
that currency (Euro).

 


1.3


 


HEADINGS

 

The headings in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.

 


1.4


 


ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof, and supersedes all prior written or oral agreements
or understandings with respect thereto.  No party shall claim any amendment,
modification, or release from any provision hereof by acknowledgement or

 

5

--------------------------------------------------------------------------------


 

acceptance or purchase order forms or otherwise, unless in writing signed by an
authorized representative of each party.

 


1.5                               EXHIBITS


 

The Exhibits listed below and attached hereto shall be deemed to form an
integral part of this Agreement:

 

 

Exhibit A

Picoplatin Specifications and Packaging

 

 

 

 

Exhibit B

Outline of Picoplatin Manufacturing Process

 

 

 

 

Exhibit C

Heraeus Investment and Dedicated Equipment for Picoplatin Manufacture

 

 

 

 

Exhibit D

Forecasting System for Picoplatin

 

 

 

 

Exhibit E

Commercial Pricing Picoplatin

 

 

Calculation of Payback for Dedicated Equipment Costs

 

 

Payback for Dedicated Equipment Costs

 

In the event of a conflict between the terms and conditions set out in this
Agreement and the terms and conditions set out in any Exhibit hereto, the terms
and conditions set out in this Agreement shall govern.

 


1.6                               APPLICABLE LAW AND VENUE


 

This Agreement shall be construed, interpreted and governed by the substantive
laws of Switzerland, without regard to conflict of law principles to the
contrary.  All disputes arising out of or in connection with the present
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce in Paris, France, by one or more arbitrators
appointed in accordance with the said Rules. The place of arbitration shall be
Paris, France. The language of arbitration shall be English.

 


ARTICLE 2 SCOPE OF PERFORMANCE


 


2.1                               HERAEUS SERVICES


 

Heraeus shall manufacture Picoplatin API according to cGMP Requirements, the
Specifications and the Manufacturing Process and shall deliver Picoplatin API to
PONIARD according to the form and package as described in Exhibit A.  Heraeus
shall furnish all Materials, labor, equipment and facilities necessary for the
manufacturing of the Picoplatin API and all other activities set out in this
Agreement, including, without limitation, in-process and finished product
quality control analyses, storage and packaging of the Picoplatin API, and
shipping of the Picoplatin API in accordance with PONIARD’s instructions.

 


2.2                               HERAEUS INVESTMENT AND EQUIPMENT INSTALLATION


 

Heraeus shall undertake to finance and install the equipment listed in Exhibit C
– hereinafter referred to as “Investment” - within the time frame defined in
Exhibit C.  PONIARD shall undertake to repay Heraeus for the Investment in the
amount mentioned in Exhibit C based on manufacture and delivery of Picoplatin
API by Heraeus as defined in Section 5.3, Purchase Obligation.  Heraeus will own
the equipment and will undertake any necessary on-going maintenance and
qualification of the equipment to ensure it continues to meet cGMP Requirements
during its use for the manufacture of Picoplatin API.

 


2.3                               QUALITY AGREEMENT


 

For the manufacturing of Picoplatin API by Heraeus, the parties shall conclude a
Quality Agreement to allocate and coordinate the pharmaceutical quality
responsibilities.  In case of any inconsistencies between this Agreement and the
Quality Agreement, the Quality Agreement will prevail for matters of

 

6

--------------------------------------------------------------------------------


 

quality and regulatory compliance and this Agreement shall prevail for all
business, legal, or financial issues, unless otherwise explicitly agreed to in
writing by the parties.

 


2.4                               MANUFACTURING REPORT


 

Within 30 days following the annual anniversary of the first Picoplatin NDA
Approval, Heraeus shall provide to PONIARD a Manufacturing Report concerning the
Picoplatin API data from the 12 months preceding the NDA approval anniversary.

 


2.5                               CMC DOCUMENTATION


 

Heraeus shall supply all information required by PONIARD in support of the
Chemistry, Manufacturing & Control (“CMC”) section of PONIARD’s regulatory
filings for Picoplatin API.  Heraeus shall cooperate with, and provide timely
support and assistance to, any consultant that PONIARD selects to write the
documentation described in this Section 2.5.

 


2.6                               PROCESSING CHANGES BY PONIARD


 

PONIARD and Heraeus shall agree in writing to any changes to the Specifications,
any applicable Validation Protocols, any other specified analytical procedure or
process specified by PONIARD or any starting materials used in the Processing of
Picoplatin API, and the relevant documents and related exhibits to this
Agreement shall be revised accordingly.  Any such changes made by PONIARD that
significantly impact the cost of Processing, including any such changes to
accommodate the cGMP Requirements of countries other than the United States,
Canada or members of the European Union, and which Heraeus is capable of
implementing, shall be reflected in a corresponding equitable increase or
decrease in the fees paid by PONIARD under this Agreement, which increase or
decrease shall be set forth in an amendment to this Agreement signed by both
parties.

 


2.7                               PROCESSING CHANGES BY HERAEUS


 

Heraeus shall make no changes to:

 


(A)                                  THE MANUFACTURING PROCESS, SPECIFICATIONS,
DEVELOPMENT PROTOCOLS, ANY APPLICABLE VALIDATION PROTOCOLS OR ANY OTHER
SPECIFIED ANALYTICAL PROCEDURE OR PROCESS SPECIFIED BY BOTH PARTIES; OR


 


(B)                                 ANY STARTING MATERIALS USED IN THE
PROCESSING TO PRODUCE THE PICOPLATIN API;


 

without the prior written consent of PONIARD.

 


2.8                               NOTIFICATION OF DEVIATIONS


 

During the Processing to produce each Batch, Heraeus shall provide notice to
PONIARD of any deviations and nonconformities from the approved Manufacturing
Process. The promptness of notification shall be commensurate with the potential
impact of the deviation or nonconformance.

 


2.9                               MONITORING OF FACILITIES


 

PONIARD shall have the right to have representatives of its (or its designee’s)
quality assurance or manufacturing personnel present in Heraeus’s facilities to
observe the manufacturing activities.  Heraeus shall use its best efforts to
prevent Third Parties from observing Picoplatin API Batch Processing at the
Facility.

 


2.10                        NO SUBCONTRACTING


 

Heraeus shall not subcontract to any Third Party any of the development or
Processing activities to be performed by Heraeus under this Article 2 without
the prior written consent of PONIARD.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 3 SUPPLY OF STARTING MATERIALS


 


3.1                               SUPPLY OF MATERIALS


 

Heraeus shall be responsible for the planning and supply of all Materials
required for the Processing to produce each Batch of Picoplatin API purchased by
PONIARD in accordance with Section 5.2 and shall order all Materials from
vendors mutually agreed to by the parties.  Heraeus shall not change the vendor
of any Materials without the prior written consent of PONIARD.  Before release
for use, Heraeus shall conduct testing of all such Materials following Heraeus’s
standard operating procedures, or as otherwise approved by PONIARD.

 


3.2                               WASTE DISPOSAL


 

Heraeus shall hire, direct, and pay for waste contractors to remove all Waste
from the Facility in accordance with all applicable material safety data
sheets.  Heraeus shall ensure that all Waste disposal at the Facility shall be
performed by or for Heraeus in accordance with all applicable Environmental Laws
of Germany.

 


ARTICLE 4 TESTING AND SAMPLES


 


4.1                               RETENTION SAMPLES


 

For each Lot, Heraeus shall maintain retention samples and store such samples in
accordance with cGMP Requirements and Heraeus’s internal quality assurance
standard operating procedures, and shall notify PONIARD in writing before
disposing of any such samples.  Upon written request from PONIARD and at
PONIARD’s expense, Heraeus shall grant to PONIARD the right to examine any such
retention samples.

 


4.2                               BATCH DOCUMENTATION


 

For each Batch Processed under this Agreement, Heraeus shall deliver the
following to PONIARD no later than *** (***) Business Days following the
completion of product packaging for each Batch:

 


(A)                                  A COPY OF HERAEUS’S QUALITY ASSURANCE
REVIEWED RELEASED BATCH RECORD FOR THE BATCH;


 


(B)                                 A COPY OF HERAEUS’S QUALITY ASSURANCE
REVIEWED ANALYTICAL TESTING DATA FOR THE BATCH;


 


(C)                                  A COPY OF ALL DEVIATION AND INVESTIGATION
REPORTS CONCERNING THE BATCH;


 


(D)                                 A CERTIFICATE OF COMPLIANCE; AND


 


(E)                                  A CERTIFICATE OF ANALYSIS FOR THE BATCH.


 


4.3                               RELEASE TESTING


 


(A)                                  HERAEUS SHALL PERFORM TESTING, IN
ACCORDANCE WITH THE SPECIFICATIONS SET OUT THE EXHIBITS, OF EACH BATCH PROCESSED
TO DETERMINE WHETHER SUCH BATCH MEETS THE REQUIREMENTS SET OUT IN THE
SPECIFICATIONS.


 


4.4                               RELEASE OF PICOPLATIN API


 


(A)                                  PONIARD SHALL RELEASE EACH BATCH OF
PICOPLATIN API MANUFACTURED BY HERAEUS UNDER THIS AGREEMENT AFTER RECEIPT AND
APPROVAL BY PONIARD OF THE DOCUMENTATION DESCRIBED IN SECTION 4.2.


 


(B)                                 PONIARD MAY REJECT, BY WRITTEN NOTICE TO
HERAEUS, ANY BATCH OF PICOPLATIN API ON THE GROUNDS THAT:

 

8

--------------------------------------------------------------------------------

 

(I)                                     THE PICOPLATIN API DOES NOT COMPLY WITH
THE SPECIFICATIONS; OR

 

(II)                                  THE PICOPLATIN API OR ITS PROCESSING DOES
NOT COMPLY WITH CGMP REQUIREMENTS.

 

PONIARD shall include in each notice of rejection hereunder, a description of
the deficiency and copies of any test reports and testing methodology conducted
on any samples tested.

 


(C)                                  HERAEUS SHALL NOT SHIP OR TRANSFER ANY
REJECTED BATCH WITHOUT THE PRIOR WRITTEN CONSENT OF PONIARD, AND PONIARD AND
HERAEUS SHALL COMPLY WITH THE REQUIREMENTS SET OUT IN ARTICLE 6.


 


4.5                               SHIPMENT AND RELEASE OF PICOPLATIN API

 

Except as otherwise agreed on by PONIARD and Heraeus, Heraeus shall ship each
Batch in accordance with Section 5.6 as soon as reasonably possible after
release of the Batch by PONIARD.  Heraeus shall store the Picoplatin API ***
prior to shipment.

 


ARTICLE 5 FORECAST, PURCHASE ORDER, PRICE, DELIVERY AND PAYMENT


 


5.1                               FORECASTS

 

Commencing on the Effective Date and prior to *** of each *** thereafter,
PONIARD shall provide Heraeus in writing *** forecast, for each *** during the
remainder of the Term, of PONIARD’s estimated contract requirements for
Picoplatin API (the “Long Range Forecast”). Commencing on the Effective Date and
prior to the *** (***) *** of *** thereafter, PONIARD shall provide Heraeus in
writing a *** (***) *** rolling forecast of PONIARD’s estimated requirements for
the Picoplatin API (the “Rolling Forecast”). Heraeus and PONIARD specifically
agree that ***.

 


5.2                               PRODUCT ORDERS.

 

During ***, Heraeus shall supply PONIARD with the quantity of Picoplatin API
ordered by PONIARD, unless the quantity for *** exceeds *** (***%) of the
Rolling Forecast for ***, in which event Heraeus shall use good faith efforts to
supply quantities in excess of *** percent (***%) of the Rolling Forecast for
***.  In no event shall Heraeus be required to supply quantities in excess of
its manufacturing capacity of *** kg per ***.  PONIARD shall order from Heraeus
not less than ***% of PONIARD’s *** commercial requirements of Picoplatin API,
subject to market demands and Heraeus’s capacity to manufacture product.

 


5.3                               PURCHASE OBLIGATION.


 

In the event PONIARD does not purchase from Heraeus a minimum of *** kg during
the period from the Effective Date until Dec 31, 2013, PONIARD shall pay the
residual amortization of the Dedicated Equipment Cost based on the formula in
Exhibit E.  In the event PONIARD decides not to pursue the development of
Picoplatin prior to purchasing such *** kg, PONIARD shall pay the residual
amortization of the Dedicated Equipment Cost based on the formula in Exhibit E. 
In the event this Agreement is terminated by Poniard pursuant to Section 13.2 or
14.2, Poniard shall not be responsible for paying the residual amortization of
Dedicated Equipment Cost based on the formula in Exhibit E.

 

9

--------------------------------------------------------------------------------


 


5.4                               PURCHASE ORDERS.


 

PONIARD shall submit Purchase Orders to Heraeus covering PONIARD’s purchases of
Picoplatin API pursuant to this Agreement.  PONIARD shall not, without the
written consent of Heraeus, designate a Delivery Date in a Purchase Order
earlier than *** (***) months from the date PONIARD submits the Purchase Order.

 

Heraeus shall provide a confirmation of receipt of each Purchase Order
confirming the Delivery Date that Heraeus will meet and setting forth Heraeus’s
filling date for such order.  Upon sending of the confirmation, such Purchase
Order shall become a “Firm Purchase Order.”

 

If Heraeus is unable to meet the Delivery Date specified by PONIARD, Heraeus
shall so notify PONIARD within *** business days of receiving PONIARD’s Purchase
Order and provide to PONIARD an alternative Delivery Date, which shall not be
more than *** (***) calendar days later than the initial Delivery Date
designated by PONIARD in its Purchase Order.

 

To the extent of any conflict between Purchase Orders submitted by PONIARD,
Heraeus’s confirmation and this Agreement, this Agreement shall control.

 


5.5                               PICOPLATIN API PRICING


 

PONIARD shall pay Heraeus the fees specified in Exhibit E and in accordance with
the terms of this Agreement.  Except as otherwise provided in this Agreement,
PONIARD shall not be responsible for any changes in the fees unless expressly
agreed by PONIARD in writing.  PONIARD shall make all requests for additional
work to be performed under this Agreement in writing under Section 2.6, and
Heraeus shall provide PONIARD a cost estimate for such work.

 


5.6                               SHIPPING


 

All Batches ordered by PONIARD under Section 5.4 and documentation therefor
shall be properly packed, marked and shipped to the PONIARD-designated
facilities in accordance with the Specifications, the terms of this Agreement,
and PONIARD’s reasonable written instructions for shipping and packaging.  For
purposes of this Agreement, delivery of the Picoplatin API by Heraeus to PONIARD
shall be deemed to have taken place upon delivery of the shipment to a
PONIARD-designated carrier at Heraeus’s facilities.  PONIARD shall pay all
shipping charges (including freight insurance) actually incurred by Heraeus to
ship the Picoplatin API to PONIARD in accordance with PONIARD’s shipping
instructions.  If Heraeus pays on behalf of PONIARD any shipping or other
charges required to be paid by PONIARD under this Section, Heraeus shall include
such charges on its invoice to PONIARD under Section 5.7.

 


5.7                               INVOICES


 

Heraeus shall issue invoices to PONIARD for each purchase order placed under
Section 5.4 per the payment terms stated on the purchase order or after the
release under Section 4.4 of the Batch corresponding to the purchase order.  All
such invoices shall include any applicable sales tax and shipping costs as
separate line items and shall not be issued prior to acceptance of the
Picoplatin API by PONIARD (Section 5.9).

 


5.8                               PAYMENT OF INVOICES


 

Each invoice provided by Heraeus to PONIARD hereunder shall be paid by PONIARD
to Heraeus by check or wire transfer of funds within thirty (30) calendar days
after the receipt of the invoice.  The payment of any invoice hereunder shall
not in any way be deemed to be an acceptance of any Batch, or a waiver of the
requirements for release thereof.

 

10

--------------------------------------------------------------------------------


 


5.9                               INSPECTION OF PICOPLATIN API


 

Within *** (***) working days after receipt of the Released Batch Record, the
Testing Documentation Certificate of Analysis and Certificate of Compliance at
Poniard, Poniard shall determine whether material conforms to the Product
Specifications and was manufactured according to cGMP Requirements and is
therefore deemed accepted.

 

Poniard is obligated to inspect each batch of Picoplatin API manufactured and
delivered by Heraeus for conformance with the Specifications within *** (***)
working days of receipt of the Picoplatin API and if the product meets the
Specifications, is therefore deemed accepted.  However, PONIARD shall have the
right to revoke acceptance if, within *** (***) months of receipt of the Batch,
PONIARD discovers latent defects not reasonably discoverable during a proper
chemical incoming goods inspection at time of acceptance.  If nonconformance
with the Specifications of the delivered Picoplatin API is of such kind that it
could not be detected during a proper chemical incoming goods inspection,
PONIARD shall be obligated to send a written notice of defects to Heraeus
regarding any nonconformance with the Specifications within *** (***) working
days as of the date of getting knowledge of such nonconformance with the
Specifications.  If PONIARD fails to notify Heraeus in writing within the
applicable time periods set forth in this Section 5.9 that any shipment of
Picoplatin API does not conform to the Specifications, then PONIARD shall be
deemed to have accepted the Product and waived its right to revoke acceptance.

 

PONIARD may reject the shipment of Picoplatin API following release of the Batch
pursuant to this Section 5.9 if Heraeus shipped the Picoplatin API in a manner
that does not comply with PONIARD’s transportation and storage requirements or
if PONIARD has grounds for rejection under Section 4.4(b).  All notices
rejecting a shipment hereunder shall include a description of the grounds for
rejection.  Heraeus shall not be liable for damage or loss to the Picoplatin API
occurring following delivery of the Picoplatin API to PONIARD’s designated
carrier, except where caused by Heraeus failing to provide proper instructions
to PONIARD’s designated carrier or failure of Heraeus to properly package the
Picoplatin API.

 


ARTICLE 6 REJECTED PICOPLATIN API


 


6.1                               REJECTION OF NONCONFORMING PICOPLATIN API


 

If PONIARD detects nonconformance with the Specifications of Picoplatin API or
cGMP Requirements, PONIARD shall notify Heraeus of the rejection including a
detailed explanation of the nonconformance according to Section 4.4 or 5.9. 
Upon receipt of such notice, Heraeus shall investigate such alleged
nonconformance, and (a) if Heraeus agrees that such Picoplatin API was
nonconforming at the time of delivery, Heraeus shall replace the Picoplatin API
pursuant to Section 6.3 or (b) if Heraeus disagrees with PONIARD’s determination
that such Picoplatin API was nonconforming at the time of delivery, Heraeus
shall dispute the rejection pursuant to Section 6.2.

 


6.2                               DISPUTE OF REJECTED PRODUCTS


 

Heraeus may, at its option, within *** (***) Business Days of receipt of any
notice rejecting any Batch pursuant to Section 4.4 or 6.1 challenge such
rejection by notifying PONIARD of such challenge in writing.

 


(A)                                  IN THE EVENT THAT HERAEUS CHALLENGES A
REJECTION CAUSED BY NONCONFORMANCE OF THE PICOPLATIN API TO THE SPECIFICATIONS,
PONIARD AND HERAEUS SHALL CONDUCT A JOINT INVESTIGATION TO DETERMINE THE CAUSE
OF THE FAILURE.  IF THE PARTIES CANNOT RESOLVE THIS CHALLENGE WITHIN *** (***)
BUSINESS DAYS AFTER PONIARD’S RECEIPT OF HERAEUS’S CHALLENGE, THEN THE PARTIES
SHALL SUBMIT A SAMPLE OF THE PICOPLATIN API TO AN INDEPENDENT TESTING LABORATORY
ACCEPTABLE TO BOTH PARTIES FOR TESTING AGAINST THE SPECIFICATIONS.  THE TEST
RESULTS OF THE INDEPENDENT LABORATORY TESTING SHALL BE FINAL AND


 


11

--------------------------------------------------------------------------------



 


BINDING UPON PONIARD AND HERAEUS, AND THE FEES AND EXPENSE OF SUCH TESTING SHALL
BE BORNE BY THE PARTY AGAINST WHICH THE INDEPENDENT LABORATORY MAKES ITS
FINDINGS.


 


(B)                                 IN THE EVENT THAT HERAEUS CHALLENGES A
REJECTION CAUSED BY NONCONFORMANCE TO THE CGMP REQUIREMENTS, PONIARD AND HERAEUS
SHALL CONDUCT A JOINT INVESTIGATION TO DETERMINE THE CAUSE OF THE FAILURE. IF
THE PARTIES CANNOT RESOLVE THIS CHALLENGE WITHIN *** (***) BUSINESS DAYS AFTER
PONIARD’S RECEIPT OF HERAEUS’S CHALLENGE, THEN THE PARTIES SHALL MUTUALLY AGREE
TO APPOINT AN INDEPENDENT CONSULTANT WITH SPECIFIC EXPERTISE IN THE CGMP AREA OF
DISPUTE WHOSE JUDGEMENT WILL BE FINAL AND BINDING UPON PONIARD AND HERAEUS, AND
THE FEES AND EXPENSE OF SUCH CONSULTATION SHALL BE BORNE BY THE PARTY AGAINST
WHICH THE CONSULTANT MAKES THEIR FINDINGS.


 


6.3                               REPLACEMENT OF NONCONFORMING PICOPLATIN API


 

In the event that a shipment of Picoplatin API is nonconforming, Heraeus shall
be obligated to deliver to PONIARD, within *** (***) working days from the date
either of agreement by Heraeus of nonconformance or of determination of
nonconformance pursuant to Section 6.2, conforming Picoplatin API as
substitute.  If during the above mentioned grace period Heraeus should not
deliver any Picoplatin API as substitute free of charge or if the Picoplatin API
delivered subsequently should not be in conformance with the Specifications,
PONIARD may withdraw from the respective Firm Purchase Order and claim damages
from Heraeus instead of performance.  Such damages, in terms of amount, shall be
limited to *** of the nonconforming quantity of Picoplatin API delivered.  Any
claim for any loss of profit or loss of sales or any other economic loss shall
be excluded unless Heraeus has caused such nonconformance of Picoplatin API
intentionally.  PONIARD shall pay for the replacement Picoplatin API unless it
has previously paid for the nonconforming Picoplatin API.

 


6.4                               DESTRUCTION OF REJECTED PRODUCTS


 

PONIARD shall be obligated to return any rejected Picoplatin API to Heraeus, but
only after the parties have followed the procedures specified under
Section 6.3.  If the nonconformance was due to Heraeus’s negligence or
misconduct or to Heraeus’s breach of its obligations under this Agreement, as
may be agreed by Heraeus or determined by the independent testing laboratory or
consultant named in Section 6.2, Heraeus shall receive the net platinum value of
the rejected Picoplatin API and shall bear the costs associated with Picoplatin
API replacement.  In the event that PONIARD chooses to return Picoplatin API
conforming to the Specification at the time of delivery and which is fully paid
by PONIARD for destruction, PONIARD shall receive the net platinum value of the
rejected Picoplatin API.

 


ARTICLE 7 INTELLECTUAL PROPERTY RIGHTS


 


7.1                               TITLE


 

Title to all work in process, including documentation, to manufacture the
Picoplatin API, and all completed Picoplatin API, shall at all times remain in
PONIARD.  The parties agree that, as between the parties, each party owns its
respective Confidential Information and that PONIARD owns all PONIARD Patent
Rights and PONIARD Know How.  Heraeus shall not intentionally use in the
Manufacturing Process any Intellectual Property owned by any Third Party, except
with the prior written consent of PONIARD.

 


7.2                               NO GRANT OF RIGHTS


 

Except as otherwise provided herein, neither party hereto shall be deemed by
this Agreement to have been granted any right, title or interest in the
Intellectual Property of the other party, expressly or by implication.

 

12

--------------------------------------------------------------------------------


 


7.3                               GRANT OF LICENSE

 

During the term of this Agreement, PONIARD hereby grants to Heraeus a paid up,
royalty-free, non-exclusive license, without the right to sublicense, to
PONIARD’s Know How and PONIARD Patent Rights reasonably necessary to conduct the
manufacturing activities described in Article 2 to supply to PONIARD Picoplatin
API hereunder, but only for such purposes.  The parties agree that the grant
contained in this Section 7.3 is personal to Heraeus only, and Heraeus agrees to
make use of PONIARD Patent Rights or PONIARD Know How only in accordance with
this license and only by Heraeus.

 


7.4                               OWNERSHIP OF PROCESS IMPROVEMENTS

 

Any Process Improvements (whether or not patentable) developed by Heraeus shall
be solely owned by PONIARD and shall be deemed to be PONIARD’s Confidential
Information, and PONIARD may obtain patent, copyright and other Intellectual
Property protection therein worldwide. Heraeus agrees to promptly disclose and
hereby assigns to PONIARD as they occur any such Process Improvements developed
by Heraeus during the course of fulfilling its obligations under this
Agreement.  PONIARD shall grant a fully paid, royalty free, worldwide
nonexclusive license without the right to sublicense, to Heraeus to use the
Process Improvements without restriction except for the manufacture of
Picoplatin API for a party other than PONIARD.

 


7.5                               PATENTS


 

With respect to any Process Improvements as defined in Article 1 (ee), PONIARD
shall decide, at its sole discretion, whether, when and where to file any patent
applications and whether to abandon any patents or patent applications.  Upon
request by PONIARD, and at PONIARD’s cost, Heraeus shall provide PONIARD with
reasonable assistance in obtaining or enforcing any Intellectual Property
protection in PONIARD’s name covering any Process Improvements.

 


7.6                               USE OF TRADEMARKS


 

Nothing contained herein shall give either party any right to use any trademark
of the other party except for labeling the Picoplatin API for PONIARD.  All
trademarks and service marks adopted by PONIARD to identify the Picoplatin API
are and shall remain the property of PONIARD.

 


ARTICLE 8 CONFIDENTIAL INFORMATION


 


8.1                               OBLIGATION OF CONFIDENTIALITY


 

It is contemplated that in the course of the performance of this Agreement each
party may, from time to time, disclose Confidential Information to the other. 
Each party agrees:

 


(A)                                  NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY, TO DISCLOSE, PUBLISH OR DISTRIBUTE ANY CONFIDENTIAL INFORMATION
OF THE OTHER PARTY TO ANY THIRD PARTY OTHER THAN ITS ATTORNEYS, ACCOUNTANTS,
EMPLOYEES AND AGENTS WHO ARE UNDER AN OBLIGATION OF CONFIDENTIALITY ON TERMS
SUBSTANTIALLY SIMILAR TO THOSE SET OUT IN THIS AGREEMENT, WHO HAVE BEEN INFORMED
OF THE CONFIDENTIAL NATURE OF THE CONFIDENTIAL INFORMATION AND WHO REQUIRE SUCH
INFORMATION IN THE PERFORMANCE OF THEIR DUTIES;


 


(B)                                 NOT TO USE, COPY, DUPLICATE, REPRODUCE,
TRANSLATE OR ADAPT, EITHER DIRECTLY OR INDIRECTLY, ANY OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE OTHER THAN THE PERFORMANCE OF
THIS AGREEMENT, WITHOUT THE OTHER PARTY’S PRIOR WRITTEN APPROVAL; AND


 


(C)                                  TO TAKE ALL REASONABLE STEPS TO PREVENT
MATERIAL IN ITS POSSESSION THAT CONTAINS OR REFERS TO CONFIDENTIAL INFORMATION
OF THE OTHER PARTY FROM BEING DISCOVERED, USED OR COPIED BY THIRD

 

13

--------------------------------------------------------------------------------


 


PARTIES AND THAT IT SHALL USE REASONABLE STEPS TO PROTECT AND SAFEGUARD ALL
CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN ITS POSSESSION FROM ALL
UNAUTHORIZED USE OR DISCLOSURE.


 


8.2                               DISCLOSURE WITH CONSENT


 

A party receiving Confidential Information may, with the written consent of the
disclosing party, disclose such Confidential Information to entities or persons
other than its attorneys, accountants, employees and agents on such terms and
conditions as the disclosing party may specify.

 


8.3                               PUBLICITY


 

During the term of this Agreement, the parties agree that no press release or
public announcement regarding this Agreement or the relationship of the parties
(except to the extent that it may be legally required) shall be made unless
mutually agreed to prior to the release or dissemination of any such press
release or public announcement.

 


8.4                               DISCLOSURE REQUIRED BY LAW


 

No provision of this Agreement shall be construed so as to preclude any
disclosure of Confidential Information of Heraeus by PONIARD as may be inherent
in or reasonably necessary to the securing from any Regulatory Authority of any
necessary approval or license, including, without limitation, the filing of a
NDA or a Validation Report with the FDA or its foreign equivalents.

 


8.5                               DURATION OF OBLIGATION


 

Unless otherwise agreed between the parties, the obligations of the parties
relating to Confidential Information set out in this Article 8 shall expire ***
(***) years after expiration or earlier termination of this Agreement.

 

8.6                               Terms of the Agreement

 

The terms and existence of this Agreement shall be deemed the Confidential
Information of PONIARD.

 


ARTICLE 9 REPRESENTATIONS AND WARRANTIES


 


9.1                               HERAEUS’S REPRESENTATIONS AND WARRANTIES


 

Heraeus hereby represents and warrants to PONIARD as follows:

 


(A)                                  HERAEUS HAS BEEN DULY ORGANIZED AND IS
VALIDLY SUBSISTING AND IN GOOD STANDING IN ITS JURISDICTION OF ORGANIZATION, HAS
THE POWER TO ENTER THIS AGREEMENT AND TO CARRY ON THE BUSINESS AS NOW BEING
CONDUCTED;


 


(B)                                 THE FINANCIAL STATEMENTS OF HERAEUS
FURNISHED TO PONIARD HAVE BEEN PREPARED BY HERAEUS’S ACCOUNTANTS, ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND PRESENT FAIRLY THE FINANCIAL
CONDITION OF HERAEUS AS OF THE DATE THEREOF, INCLUDING HERAEUS’S ASSETS AND
LIABILITIES AS OF SUCH DATE AND THE REVENUES, EXPENSES AND RESULTS OF HERAEUS’S
OPERATIONS FOR THE PRECEDING FISCAL YEAR;


 


(C)                                  HERAEUS IS UP-TO-DATE AND NOT IN DEFAULT IN
RESPECT OF ALL PAYMENTS TO BE MADE BY IT UNDER ANY LOANS, AGREEMENTS OR OTHER
FINANCING ARRANGEMENTS WITH ANY FINANCIAL INSTITUTION OR OTHER PERSON;


 


(D)                                 HERAEUS SHALL CONDUCT THE MANUFACTURING OF
THE PICOPLATIN API HEREUNDER IN A COMPETENT, WORKMANLIKE FASHION AND IN
ACCORDANCE WITH CGMP REQUIREMENTS, THE MASTER BATCH RECORD, THE SPECIFICATIONS
AND ANY APPLICABLE VALIDATION PROTOCOLS AT THE FACILITY AND ALL RELATED
MANUFACTURING FACILITIES AND EQUIPMENT SHALL SATISFY INSTALLATION QUALIFICATION
AND OPERATIONAL QUALIFICATION REQUIREMENTS, TAKING INTO ACCOUNT THE REQUIREMENTS
OF THE PROJECT;

 

14

--------------------------------------------------------------------------------


 


(E)           THE MANUFACTURING OF THE PICOPLATIN API SHALL BE PERFORMED BY
HERAEUS IN ACCORDANCE WITH THE SCHEDULE SET OUT IN THE EXHIBITS A-E, IF THIS IS
TECHNICALLY FEASIBLE;


 


(F)            THE FACILITY, INCLUDING EQUIPMENT AND SYSTEMS, COMPLIES WITH CGMP
REQUIREMENTS;


 


(G)           EACH BATCH MANUFACTURED BY HERAEUS UNDER THIS AGREEMENT AND
DESIGNATED IN ADVANCE BY PONIARD AS A BATCH TO BE USED FOR FINAL DOSAGE
PHARMACEUTICAL PRODUCTS WHICH ARE INTENDED TO BE USED IN HUMANS SHALL COMPLY
WITH THE SPECIFICATIONS AND SHALL NOT BE ADULTERATED OR MISBRANDED WITHIN THE
MEANING OF THE ACT;


 


(H)           ALL ANALYTICAL WORK SHALL BE PERFORMED IN A MANNER AND IN A
LABORATORY WHICH COMPLIES WITH CGMP REQUIREMENTS AND ALL RELATED TESTING
PROCEDURES AS WELL AS ALL EQUIPMENT SHALL BE VALIDATED PRIOR TO THE PROCESSING;


 


(I)            HERAEUS SHALL NOT INTENTIONALLY INFRINGE OR MISAPPROPRIATE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY IN THE PROCESSING OF THE
PICOPLATIN API OR THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  THIS
SHALL NOT APPLY IF THE INFRINGEMENT OR MISAPPROPRIATION BY HERAEUS IS THE RESULT
OF COMPLYING WITH THE INSTRUCTIONS OF PONIARD;


 


(J)            ALL PERSONNEL FURNISHED BY HERAEUS TO PERFORM THE PROCESSING
SHALL BE QUALIFIED TO PERFORM THE TASKS AND FUNCTIONS WHICH THEY ARE ASSIGNED;


 


(K)           HERAEUS IS NOT DEBARRED AND HAS NOT AND SHALL NOT USE IN ANY
CAPACITY THE SERVICES OF ANY PERSON DEBARRED UNDER THE PROVISIONS OF THE GENERIC
DRUG ENFORCEMENT ACT OF 1992, AS AMENDED FROM TIME TO TIME AND HERAEUS SHALL
IMMEDIATELY NOTIFY PONIARD IF IT OR ANY OF ITS PERSONNEL BECOME SUBJECT OF A
DEBARMENT INVESTIGATION BY THE FDA;


 


(L)            THE PROCESSING OF THE PICOPLATIN API SHALL BE PERFORMED BY
HERAEUS IN ACCORDANCE WITH ALL IN GERMANY APPLICABLE NATIONAL, STATE AND LOCAL
LAWS, REGULATIONS, ORDERS AND GUIDELINES, INCLUDING, WITHOUT LIMITATION, ALL
ENVIRONMENTAL LAWS OF GERMANY;


 


(M)          HERAEUS HAS OBTAINED AND SHALL MAINTAIN IN FULL FORCE AND EFFECT
ALL APPLICABLE LICENSES, PERMITS, CERTIFICATES, AUTHORIZATIONS OR APPROVALS FROM
GOVERNMENTAL AUTHORITIES NECESSARY TO SUPPORT THE PROCESSING OF THE PICOPLATIN
API UNDER THIS AGREEMENT;


 


(N)           HERAEUS HAS NOT MADE AND SHALL NOT MAKE ANY COMMITMENTS TO THIRD
PARTIES INCONSISTENT WITH OR IN DEROGATION OF HERAEUS’S OBLIGATIONS UNDER THIS
AGREEMENT, AND HERAEUS IS FREE OF ANY OBLIGATIONS THAT WOULD PREVENT IT FROM
ENTERING INTO THIS AGREEMENT; AND


 


(O)           HERAEUS HAS NOT MADE AND SHALL NOT MAKE, IN THE PERFORMANCE OF THE
PROCESSING OF THE PICOPLATIN API HEREUNDER, ANY USE OF THE INTELLECTUAL PROPERTY
OF ANY THIRD PARTY EXCEPT AS APPROVED IN WRITING BY PONIARD.


 


9.2          PONIARD’S REPRESENTATIONS AND WARRANTIES


 

PONIARD hereby represents and warrants to Heraeus as follows:

 


(A)           PONIARD HAS BEEN DULY INCORPORATED AND ORGANIZED AND IS VALIDLY
SUBSISTING AND IN GOOD STANDING IN ITS JURISDICTION OF INCORPORATION, HAS THE
CORPORATE POWER TO ENTER THIS AGREEMENT AND TO CARRY ON THE BUSINESS AS NOW
BEING CONDUCTED BY IT;


 


(B)           PONIARD HAS OBTAINED AND SHALL MAINTAIN IN FULL FORCE AND EFFECT
ALL APPLICABLE LICENSES, PERMITS, CERTIFICATES, AUTHORIZATIONS OR APPROVALS
REQUIRED TO BE MAINTAINED BY PONIARD IN ORDER FOR PONIARD TO CONDUCT ITS
BUSINESS;


 


(C)           PONIARD SHALL BE SOLELY RESPONSIBLE THAT THE PICOPLATIN API IS FIT
FOR USE AS AN ACTIVE PHARMACEUTICAL INGREDIENT AND THAT PICOPLATIN API WHICH HAS
BEEN MANUFACTURED BY HERAEUS IN ACCORDANCE WITH THE MASTER BATCH RECORD AND
CONFORMING TO THE SPECIFICATIONS AND DELIVERED TO

 

15

--------------------------------------------------------------------------------


 


PONIARD WILL BE USED FOR PICOPLATIN PROGRAM DEVELOPMENT ACTIVITIES AND CLINICAL
STUDIES AND COMMERCIAL SALE OF PICOPLATIN DRUG PRODUCT;


 


(D)                                 PONIARD SHALL BE RESPONSIBLE THAT ONLY SUCH
PICOPLATIN API THAT IS IN CONFORMANCE WITH THE SPECIFICATIONS WILL BE USED FOR
THE MANUFACTURE OF FINAL DOSAGE PHARMACEUTICAL PRODUCTS;


 


(E)                                  TO THE BEST OF PONIARD’S KNOWLEDGE, THE
PONIARD KNOW HOW AND/OR PONIARD PATENT RIGHTS AS WELL AS ANY AND ALL
INSTRUCTIONS OF PONIARD RELATING TO THE DEVELOPMENT, MANUFACTURE AND DELIVERY OF
PICOPLATIN API DO NOT INFRINGE ANY THIRD PARTY PROPERTY RIGHTS. SHOULD FURTHER
INSTRUCTIONS OF PONIARD CAUSE HERAEUS TO INFRINGE ANY THIRD PARTY PROPERTY
RIGHTS, PONIARD SHALL INDEMNIFY HERAEUS AS SET FORTH IN 10.1 (A) (VI).


 


9.3                               NO OTHER WARRANTIES


 

THE WARRANTIES SET OUT IN SECTIONS 6.1, 9.1 AND 9.2 ARE THE SOLE WARRANTIES MADE
BY EITHER PARTY TO THE OTHER, AND THERE ARE NO OTHER WARRANTIES, REPRESENTATIONS
OR GUARANTEES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, REGARDING THE
LABELED PRODUCT OR ANY OTHER MATERIALS OR SERVICES TO BE SUPPLIED HEREUNDER,
INCLUDING, BUT NOT LIMITED TO ANY EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.  Heraeus makes no
representation, warranty or guarantee of any kind, express or implied, with
respect to the Specifications, any Validation Protocol or any other analytical
procedures or processes, and in particular, Heraeus makes no representation,
warranty or guarantee that such Specifications, protocols, procedures or
processes shall be fit for any particular purpose, and PONIARD shall be
obligated to satisfy itself that such Specifications, protocols, procedures and
processes are suitable for and compatible with PONIARD’s intended purpose of
use.  PONIARD hereby acknowledges that it has been advised by Heraeus to
undertake its own due diligence with respect to the Specifications, protocols,
procedures and processes provided, specified or agreed to by Heraeus under this
Agreement.

 


ARTICLE 10 INDEMNIFICATION


 


10.1                        SCOPE OF INDEMNIFICATION


 


(A)                                  PONIARD SHALL DEFEND, HOLD HARMLESS AND
INDEMNIFY HERAEUS AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS (“HERAEUS INDEMNIFIED PARTIES”), FROM AND AGAINST ALL
ACTIONS, CLAIMS, DEMANDS, PROCEEDINGS, SUITS, LOSSES, DAMAGES, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) (IN THIS
ARTICLE, “CLAIMS”) OF WHATSOEVER KIND OR NATURE (INCLUDING, WITHOUT LIMITATION,
IN RESPECT OF DEATH, INJURY, LOSS OR DAMAGE TO ANY PERSON OR PROPERTY) ARISING
OUT OF OR RESULTING FROM ANY THIRD PARTY CLAIM ARISING OUT OR OF RESULTING FROM:


 

(I)            THE USE OF THE PICOPLATIN API BY PONIARD;

 

(II)           THE CONDUCT OF ANY CLINICAL TRIALS IN WHICH THE PICOPLATIN API IS
USED;

 

(III)          THE PROMOTION, MARKETING, DISTRIBUTION OR SALE BY PONIARD,
WHETHER DIRECTLY OR THROUGH DISTRIBUTORS, OF THE PICOPLATIN API; OR

 

(IV)          THE USE OF THE PONIARD KNOW HOW AND/OR PONIARD PATENT RIGHTS OR
ANY OTHER INSTRUCTIONS OF PONIARD RELATING TO THE DEVELOPMENT OR MANUFACTURE OF
PICOPLATIN API;

 

except to the proportionate extent that any such Claims were caused by the
negligence or wrongful conduct of any Heraeus Indemnified Party, the failure of
the Picoplatin API to conform to the Specifications or the breach of this
Agreement by Heraeus.

 

16

--------------------------------------------------------------------------------


 


(B)                                 HERAEUS SHALL DEFEND, HOLD HARMLESS AND
INDEMNIFY PONIARD AND ITS AFFILIATES AND THEIR DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS (“PONIARD INDEMNIFIED PARTIES”), FROM AND AGAINST ALL CLAIMS OF
WHATSOEVER KIND OR NATURE INCLUDING REASONABLE ATTORNEYS’ FEES (INCLUDING,
WITHOUT LIMITATION, IN RESPECT OF DEATH, INJURY, LOSS OR DAMAGE TO ANY PERSON OR
PROPERTY) ARISING OUT OF OR RESULTING FROM ANY THIRD PARTY CLAIM ARISING FROM OR
RESULTING FROM:


 

(I)            ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF HERAEUS CONTAINED
IN THIS AGREEMENT;

 

(II)           ANY FAILURE BY HERAEUS TO COMPLY WITH THE CGMP REQUIREMENTS;

 

(III)          ANY PERSONAL INJURY OR PRODUCT LIABILITY RELATING TO OR ARISING
FROM THE PICOPLATIN API SUPPLIED BY HERAEUS UNDER THIS AGREEMENT, BUT ONLY TO
THE EXTENT SUCH PERSONAL INJURY OR PRODUCT LIABILITY ARISES FROM HERAEUS’S
NEGLIGENCE OR WRONGFUL CONDUCT OR BREACH OF THIS AGREEMENT OR FAILURE OF THE
PICOPLATIN API TO CONFORM TO THE SPECIFICATIONS ;

 

except to the proportionate extent that any such Claim was caused by the
negligence or wrongful conduct of any PONIARD Indemnified Party.

 


10.2                        INDEMNIFICATION PROCEDURE


 

The indemnities contained in this Article 10 shall be conditional on compliance
with the terms and conditions set out in this Section 10.2.  The indemnifying
party shall defend, contest, or otherwise protect against any such Claims at its
own cost and expense provided that within one (1) month after having obtained
knowledge of the assertion of such Claims written notice is given, of any Claims
for which indemnification might be claimed.  The indemnified party may, but
shall not be obligated to, participate at its own expense in a defense thereof
by counsel of its own choosing, but the indemnifying party shall be entitled to
control the defense unless the indemnified party has relieved the indemnifying
party from liability with respect to the particular matter.  If the indemnifying
party fails to timely and diligently defend, contest, or otherwise protect
against any such Claims, the indemnified party may, but shall not be obligated
to, defend, contest, or otherwise protect against the same, and make any
compromise or settlement thereof and recover the costs thereof from the
indemnifying party, including reasonable legal fees and costs and disbursements,
and all amounts paid as a result of such Claims or the compromise or settlement
thereof, provided, however, that if the indemnifying party undertakes the timely
and diligent defense of such matter, the indemnified party shall not be entitled
to recover from the indemnifying party for its costs incurred in the defense
thereof.  The indemnified party shall cooperate and provide such assistance as
the indemnifying party may reasonably request in connection with the defense of
the matter subject to indemnification.  The indemnifying party shall not settle
or compromise any Claim without the prior written consent of the indemnified
party, which consent shall not be unreasonably withheld.

 


ARTICLE 11 INSURANCE


 

Heraeus shall provide to PONIARD evidence that Heraeus has obtained insurance
coverage reasonably satisfactory to PONIARD in relation to its manufacturing
facilities and the performance of its obligations under this Agreement,
including, without limitation, comprehensive general liability insurance,
product liability insurance and any additional insurance required by any
applicable laws.

 


ARTICLE 12 RECALLS


 


12.1                        IMPLEMENTATION OF RECALLS


 

If either party has grounds to implement a Recall, the party recommending such
Recall shall immediately notify the other party in writing of such grounds. 
PONIARD shall have the sole responsibility to implement any Recall of the
Picoplatin API.  Heraeus shall reasonably cooperate with PONIARD in implementing
any Recall of the Picoplatin API.

 

17

--------------------------------------------------------------------------------


 

Nothing in Article 12.2 or 12.3 is intended to limit the indemnification
provisions in Article 10.1.

 


12.2                        HERAEUS’S LIABILITY FOR RECALL


 

In the event of a Recall arising from Heraeus’s breach of this Agreement or
negligence or willful misconduct, Heraeus shall reimburse or credit PONIARD for
any of Heraeus’s manufacturing fees, shipping fees, taxes, platinum cost and
other charges, paid by PONIARD to Heraeus in respect of the Recalled Picoplatin
API, including any Picoplatin API that cannot be shipped due to the Recall.

 


12.3                        PONIARD’S LIABILITY FOR RECALL


 

In the event of a Recall arising from PONIARD’s breach of this Agreement,
PONIARD shall reimburse Heraeus for any costs reasonably expended by Heraeus to
effect the Recall.

 


ARTICLE 13 TERM AND TERMINATION


 


13.1                        TERM


 

This Agreement shall be effective on the Effective Date and shall continue until
December 31, 2013 thereafter (the “Initial Term”). This Agreement will be
renewed automatically for *** commencing at the expiration of the Initial Term
and *** commencing at the end of the first renewal term unless either PONIARD
terminates the Agreement by giving Heraeus written notice of intent to terminate
at least *** (***) months prior to the expiration of the Initial Term or the
first renewal term or Heraeus terminates the Agreement by giving PONIARD written
notice of intent to terminate at least *** (***) months prior to the expiration
of the first renewal term. The Initial Term as may be extended is referred to
herein as the “Term.”

 


13.2                        TERMINATION


 

Upon the occurrence of the following events, this Agreement may be terminated on
thirty (30) calendar days’ prior written notice:

 


(A)                                  UPON MUTUAL AGREEMENT OF THE PARTIES;


 


(B)                                 BY PONIARD UPON ANY CHANGE OF CONTROL OF
HERAEUS;


 


(C)                                  BY PONIARD IF HERAEUS OR ANY OF ITS
PERSONNEL PERFORMING SERVICES RELATED TO THIS AGREEMENT BECOMES DEBARRED;


 


(D)                                 BY EITHER PARTY IF THE OTHER PARTY MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR IF A PETITION IN BANKRUPTCY
OR UNDER ANY INSOLVENCY LAW IS FILED BY OR AGAINST THE OTHER PARTY AND SUCH
PETITION IS NOT DISMISSED WITHIN SIXTY (60) DAYS AFTER IT HAS BEEN FILED; OR


 


(E)                                  BY EITHER PARTY UPON THE BREACH OF ANY
MATERIAL PROVISION OF THIS AGREEMENT BY THE OTHER PARTY IF THE BREACH IS NOT
CURED WITHIN THIRTY (30) CALENDAR DAYS AFTER WRITTEN NOTICE THEREOF TO THE PARTY
IN DEFAULT;


 


(F)                                    BY HERAEUS IF PONIARD OR ANY OF ITS
PERSONNEL DEALING WITH PICOPLATIN API RELATED TO THIS AGREEMENT BECOMES
DEBARRED.


 


13.3                        TRANSFER OF TECHNOLOGY


 

On expiration or termination of this Agreement through any means and for any
reason, the license granted to Heraeus shall terminate and Heraeus shall
cooperate with PONIARD by providing to PONIARD, copies or drafts of, to the
extent they exist:

 

18

--------------------------------------------------------------------------------


 


(A)                                  HERAEUS’S CM&C DOCUMENTATION IN SUPPORT OF
PONIARD’S FILING OF ITS NDA FOR PICOPLATIN;


 


(B)                                 DEVELOPMENT, MANUFACTURING AND VALIDATION
REPORTS RELATING TO THE PICOPLATIN API;


 


(C)                                  HERAEUS’S MASTER BATCH RECORDS FOR THE
PICOPLATIN API;


 


(D)                                 PERTINENT ANALYTICAL REPORTS AND
MANUFACTURING INSTRUCTIONS RELATING TO THE PICOPLATIN API; AND


 


(E)                                  ALL TECHNOLOGY, KNOW HOW, OR OTHER
INTELLECTUAL PROPERTY RELATING TO THE PROCESS IMPROVEMENTS, ALL IN A FORM AND
WITH CONTENT REASONABLY SATISFACTORY TO PONIARD AS REQUIRED TO ENABLE PONIARD’S
REASONABLY COMPETENT STAFF TO TRANSFER THE PROCESS OF MANUFACTURING THE
PICOPLATIN API (TO THE EXTENT SUCH PROCESS EXISTS AT THE TIME OF TERMINATION) TO
A THIRD PARTY OR AN AFFILIATE OF PONIARD.  HERAEUS SHALL ALSO CONDUCT A
TECHNICAL REVIEW MEETING WITH PONIARD TO ADDRESS ISSUES RAISED BY PONIARD
REGARDING THE INFORMATION SO PROVIDED.  PONIARD SHALL HAVE A FULLY-PAID,
ROYALTY-FREE, WORLDWIDE LICENSE, WITH RIGHT TO SUBLICENSE, UNDER SUCH
TECHNOLOGY, KNOW HOW OR OTHER INTELLECTUAL PROPERTY (TO THE EXTENT NOT ASSIGNED
TO PONIARD PURSUANT TO ARTICLE 7) TO USE, MANUFACTURE, HAVE MANUFACTURED, SELL
AND IMPORT PICOPLATIN.


 


(F)            PONIARD SHALL REIMBURSE HERAEUS AT A RATE OF EU *** PER HOUR FOR
PERSONNEL COSTS TO ASSIST IN THE TRANSFER OF THE INFORMATION PROVIDED IN
SECTIONS (A) – (E).


 


13.4                        RETURN OF STARTING MATERIALS


 

On expiration or termination of this Agreement, Heraeus shall, within thirty
(30) calendar days, return to PONIARD all supplies of Picoplatin API, process
intermediates, and analytical reference materials in its possession or control
in any form.  The cost of returning any such supplies shall be at PONIARD’s cost
and expense.

 


13.5                        RETURN OF CONFIDENTIAL INFORMATION


 

On expiration or termination of this Agreement unless otherwise agreed between
the parties, each party shall:

 


(A)                                  PROMPTLY CEASE ALL USE OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY AND ENSURE THAT ITS EMPLOYEES CEASE ALL USE
THEREOF, EXCEPT TO THE EXTENT A LICENSE THERETO SURVIVES EXPIRATION OR
TERMINATION OF THIS AGREEMENT; AND


 


(B)                                 UPON WRITTEN REQUEST OF THE OTHER PARTY,


 

(I)            RETURN TO THE OTHER PARTY ALL COPIES OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IN ITS CONTROL OR POSSESSION, SUBJECT TO
SECTION 13.3 AND THE RETENTION OF ONE (1) COMPLETE COPY FOR ARCHIVAL PURPOSES
AND TO SATISFY ANY APPLICABLE LEGAL REQUIREMENTS; AND

 

(II)           DESTROY ANY AND ALL COPIES OR OTHER REPRODUCTIONS OR EXTRACTS OF
THE CONFIDENTIAL INFORMATION OF THE OTHER PARTY AND ALL OTHER DOCUMENTS,
COMPUTER FILES, MEMORANDA, NOTES OR OTHER WRITINGS PREPARED BASED ON SUCH
CONFIDENTIAL INFORMATION.

 


13.6                        SURVIVAL OF OBLIGATIONS


 

Notwithstanding the termination of this Agreement, Articles 1, 8, 9, 10, 11, 12
and 14 and Sections 2.3, 3.2, 4.1, 7.1, 7.2, 7.4, 7.5, 7.6, 13.3, 13.4, 13.5 and
13.6 shall survive the expiration or earlier termination of this Agreement. 
Upon termination of this Agreement for any reason other than a material breach
by PONIARD and upon PONIARD’s request, outstanding Firm Purchase Orders must be
completed under the terms of this Agreement which shall survive until the batch
is accepted by Poniard.

 

19

--------------------------------------------------------------------------------


 


ARTICLE 14 GENERAL PROVISIONS


 


14.1                        ASSIGNMENT


 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their successors and assigns.  This Agreement shall be
assignable in whole or in part by PONIARD without the consent of Heraeus,
however, Heraeus shall not assign this Agreement in whole or in part without the
prior written consent of PONIARD, such consent not to be unreasonably withheld. 
Any assignee shall assume all obligations of its assignor under this Agreement. 
No assignment shall relieve any party of responsibility for the performance of
any accrued obligation that such party then has hereunder.  Any assignment in
violation of this Section 14.1 shall be void.

 


14.2                        FORCE MAJEURE


 

Any delay in the performance of any of the duties or obligations of any party
(except the payment of money due hereunder) caused by an event outside the
affected party’s reasonable control shall not be considered a breach of this
Agreement, and unless provided to the contrary herein, the time required for
performance shall be extended for a period equal to the period of such delay. 
Such events shall include without limitation, acts of God; insurrections; riots;
embargoes; labor disputes, including strikes, lockouts, job actions, or
boycotts; fires; explosions; floods; shortages of material or energy; delays in
the delivery of raw materials; or other unforeseeable causes beyond the
reasonable control and without the fault or negligence of the party so
affected.  In order to take the benefit of this Section, the party so affected
shall give prompt notice to the other party of such cause and shall take
whatever reasonable steps are necessary to relieve the effect of such cause as
rapidly as reasonably possible.  If performance is affected for a period of more
than six (6) months, the unaffected party may terminate this Agreement by notice
in writing to the affected party.

 


14.3                        INJUNCTION


 

Each party agrees that the other party may be irreparably damaged if any
provision of this Agreement is not performed in accordance with its terms. 
Accordingly, each party shall be entitled to apply for an injunction or
injunctions to prevent breaches of any of the provisions of this Agreement by
the other party, without showing or proving any actual or threatened damage,
notwithstanding any rule of law or equity to the contrary, and may specifically
enforce such provisions by an action instituted in a court having jurisdiction. 
These specific remedies are in addition to any other remedy to which the parties
may be entitled at law or in equity.

 


14.4                        NOTICE


 

Unless otherwise provided herein, any notice required or permitted to be given
hereunder shall be faxed, mailed by overnight mail, certified mail postage
prepaid, or delivered by hand to the party to whom such correspondence is
required or permitted to be given hereunder at the addresses set out below.  If
mailed, any such correspondence shall be deemed to have been given five
(5) Business Days after mailing, as evidenced by the postmark at the point of
mailing.  If delivered by hand, any such correspondence shall be deemed to have
been given when received by the party to whom such correspondence is given and
if faxed, any such correspondence shall be deemed to have been given on the
first Business Day following facsimile transmission, as evidenced by written and
dated receipt of the receiving party.

 

20

--------------------------------------------------------------------------------


 

If to PONIARD:

 

With a copy to:

Poniard Pharmaceuticals, Inc.

 

Poniard Pharmaceuticals, Inc.

300 Elliott Ave, Ste 500

 

300 Elliott Ave, Ste 500

Seattle, Washington

 

Seattle, Washington

98119

U.S.A.

 

98119               U.S.A.

Attention:

VP Legal

 

Attention:

Sr Director, Product Development

Telephone:

(206) 286-2526

 

Telephone:

(206) 286-2536

Facsimile:

(206) 286-2537

 

Facsimile:

(206) 284-7112

 

 

 

If to Heraeus:

 

 

W. C. Heraeus GmbH

 

 

Chemicals Division

 

 

Business Unit Pharma

 

 

Heraeusstr. 12 - 14

 

 

63450 Hanau, GERMANY.

 

 

Attention:

Manager, Business Unit Pharma

 

 

Telephone:

+49 (6181) 35-5255

 

 

Facsimile:

+49 (6181) 35-4302

 

 

 

Either party may change the address to which any correspondence to it is to be
addressed by notification to the other party as provided herein.

 


14.5                        RELATIONSHIP OF PARTIES


 

It is not the intent of the parties hereto to form any partnership or joint
venture.  Each party shall, in relation to its obligations hereunder, act as an
independent contractor, and nothing in this Agreement shall be construed to give
such party the power or authority to act for, bind or commit the other party in
any way whatsoever.

 


14.6                        SEVERABILITY


 

If any term or provision of this Agreement shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and this
Agreement shall be interpreted and construed as if such term or provision, to
the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 


14.7                        WAIVER


 

No waiver or modification of any of the terms of this Agreement shall be valid
unless in writing and signed by an authorized representative of the parties
hereto.  Failure by any party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights, nor shall a waiver by any party in
one or more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on the day and year written below.

 

PONIARD PHARMACEUTICALS, INC.

 

W. C. HERAEUS GMBH

by its authorized signatory:

 

by its authorized signatory:

March 18, 2008

24, MAR08

 

 

 

 

 

 

By:

 

By:

 

 

 

 

/s/ Ronald Martell

 

 

/s/ Gerald Ritter

 

Name: Ronald Martell

 

 

Name:

 

Title: President and COO

 

 

Title:  ppa. Gerald Ritter

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Michael Schwarz

 

 

 

 

W.C. Heraeus GmbH

 

 

 

 

Business Unit Pharma

 

 

 

 

Michael Schwarz

 

 

 

 

Manager BU Pharma

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Alexander Wörner

 

 

 

 

W.C. Heraeus GmbH

 

 

 

 

Business Unit Pharma

 

 

 

 

Alexander Wörner

 

 

 

 

Sales Manager

 

22

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PICOPLATIN SPECIFICATIONS AND PACKAGING

 

Picoplatin API shall meet the specifications attached hereto.

 

23

--------------------------------------------------------------------------------


 

Heraeus

 

Specification

***

 

***

Customer: Poniard Pharmaceuticals Inc.

***

 

cis-[(ammine)dichloro(2-methylpyridine)platinum(II)]

 

Picoplatin Drug Substance

 

Formula:       cis-[PtCI2(NH3)(C6H8N)]

***(1)

 

--------------------------------------------------------------------------------

(1) Remainder of page redacted.

 

24

--------------------------------------------------------------------------------


 

Picoplatin API shall be delivered in *** according to the description attached
hereto.

 

***(2)

 

--------------------------------------------------------------------------------

(2) Two pages redacted.

 

25

--------------------------------------------------------------------------------


 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OUTLINE OF PICOPLATIN MANUFACTURING PROCESS

 

Picoplatin API shall be produced according to the manufacturing outline attached
hereto.  The exact process will be described in the Batch Records for this ***
process.

 

***(3)

 

--------------------------------------------------------------------------------

(3) One table redacted.

 

27

--------------------------------------------------------------------------------


 

EXHIBIT C

 

HERAEUS INVESTMENT AND DEDICATED EQUIPMENT FOR PICOPLATIN MANUFACTURE

 

Heraeus shall manufacture Picoplatin API in a multi-purpose facility (MAPI) to
be installed at the Heraeus site in Hanau, Germany.

 

In order to produce Picoplatin API according to the manufacturing process
summarized in Exhibit B additional equipment dedicated to the manufacture of
Picoplatin API is required.  ***.

 

Description of the dedicated equipment

 

The dedicated equipment consists of ***.  ***(4)

 

--------------------------------------------------------------------------------

(4) Remainder of page redacted.

 

28

--------------------------------------------------------------------------------


 

***(5)

 

--------------------------------------------------------------------------------

(5) Entire page redacted.

 

29

--------------------------------------------------------------------------------


 

Poniard shall undertake to repay the investment for dedicated equipment in the
amount of:

 

Euro  958,000.

 

                ***

 

30

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORECASTING SYSTEM FOR PICOPLATIN

 

***

 

As outlined in Article 5 of this Agreement, Poniard will provide to Heraeus ***
forecasts (“Long Range Forecasts”) in the following format:

 

***

 

Additionally, Poniard will provide to Heraeus *** rolling forecasts (“Rolling
Forecasts”) of the estimated Picoplatin API requirements during the respective
periods. Format shall be as follows:

 

***

 

31

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMMERCIAL PRICING PICOPLATIN / CALCULATION OF PAYBACK FOR DEDICATED EQUIPMENT
COSTS / PAYBACK FOR DEDICATED EQUIPMENT COSTS

 

 

COMMERCIAL PRICING PICOPLATIN API

 

 

***(6)

 

--------------------------------------------------------------------------------

(6) Remainder of page redacted.

 

32

--------------------------------------------------------------------------------


 

***(7)

 

--------------------------------------------------------------------------------

(7) Entire page redacted.

 

33

--------------------------------------------------------------------------------


 

***

 

 

CALCULATION OF PAYBACK FOR DEDICATED EQUIPMENT COSTS /
PAYBACK FOR DEDICATED EQUIPMENT COSTS

 

All costs mentioned hereunder are based on a cost estimate for dedicated
equipment of

 

Euro  958,000  ***

 

as outlined in Exhibit C. They will be amended as the planning and construction
of the dedicated equipment progresses.

 

Investment and financing costs of Heraeus for the set-up of dedicated equipment
shall be covered by Poniard in form of a surcharge on the first ***kgs of
Picoplatin API ordered and delivered under the terms of this Agreement, however
no later than by December 31, 2013.

 

***(8)

 

--------------------------------------------------------------------------------

(8) Remainder of page redacted.

 

34

--------------------------------------------------------------------------------


 

***

 

If Poniard has ordered and received less than ***kgs Picoplatin API by
December 31, 2013 Poniard shall pay the remaining amortization costs by ***. The
formula for calculating the open amortization costs shall be

 

EUR 958,000  ***

 

If, during the term of this Agreement, Picoplatin does not show the anticipated
results in the course of the clinical development and Poniard decides not to
pursue the further development of Picoplatin, Poniard shall inform Heraeus
immediately in writing. In this case, the remaining amortization of dedicated
equipment becomes due according to the above formula within *** days from
submission of the written information.

 

If this Agreement is terminated by Poniard pursuant to Section 13.2 or 14.2,
Poniard shall not be responsible for paying the remaining amortization of
dedicated equipment.

 

35

--------------------------------------------------------------------------------
